DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Korea on September 09, 2019. It is noted, however, that applicant has not filed a certified copy of the KR 10-2019-0119398 application as required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 is vague and indefinite since it is unclear what encompasses the raw material preparation step, i.e., it is unclear if it is just collecting the papers and laminating them or includes the making of the papers, which are them laminated. Therefore, the metes and bounds of patent protection desired cannot be ascertained.
Claim 8 is vague and indefinite since it is unclear if the two molds refers to a system having a male and female mold, i.e., two molds, or refers to a device having two molds systems working in different parts/portion of the laminate or working simultaneously, i.e., two independent laminates are fed into the system. Thus the metes and bounds of patent protection desired cannot be ascertained. For the purpose of this office action any of the alternatives would read on the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6, 8 and 10 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Tadahiro et al., (hereafter Tadahiro), JPH 07256798 A, (Machine Translation used).
 With regard to claims 1 and 10, Tadahiro teaches a process of manufacturing a buffer tray packaging, i.e., cushioning part; see abstract, in which a plurality of papers are laminated,  and then press-molding the laminate to form the product with desired shape; see abstract, ¶-[0001]-[0002], [0005], [0015], figures, etc.
With regard to claim 2, Tadahiro teaches the use of adhesive to join/laminate the papers; see ¶-[0005]-[0006].
Regarding to claim 3, Tadahiro discloses the use of Kraft papers on ¶-[0007].
With regard to claim 4, Tadahiro teaches that the sheet or sheets is/are cut in the direction of the length of the paper; see [0008], which teaches the making of slit or a notch in the advance direction of the sheet.

Regarding to claim 8, Tadahiro teaches the use of two molds, i.e., a male and female molds; see ¶-[0015] and figure 1.
It seems that Tadahiro teaches all the limitations of the claims or at the very least the minor modification(s) to obtain the claimed invention would have been obvious to one of ordinary skill in the art.
Claims 1-3, 8 and 10 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Okabe, US Patent No. 5,643,384.
With regard to claims 1 and 10, Okabe teaches a process of making a packaging material, which includes buffer trays; see figure 7 for example, by laminating either pulp sheets or papers or a combination of them and them molding the laminate to desired shape by pressing the laminate between two molds; see figure 16 and column 3, lines 32-49, column 6, lines 9-20, column 8, 16-33 and figures 10-18.
	Regarding to claim 2, Okabe teaches the use of adhesive, i.e., a binding agent, to laminate the papers/sheets; see column 9, lines 53-65.
	With regard to claim 3, Okabe teaches corrugated medium, which is as it well-known made of Kraft paper/pulp1. 
	Regarding to claim 8, Okabe teaches the use of a male and female mold in the making of the product; see figures 16 and 17.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Tadahiro, cited above.
Tadahiro invention has been explained above. Tadahiro is silent with regard to the limitations of claims 5-9. However, such limitations, as explained below, are considered obvious.
With regard to claim 5, Tadahiro teaches the making of cuts in the sheets; see above, but does not teach the cutting in zigzag as claimed. However, cutting the laminate, in any shape and direction to avoid the cracking and or wrinkles of the product is within the levels of ordinary skill in the art and considered obvious absent a showing of unexpected results.
Regarding to claim 7, Tadahiro teaches the use of natural adhesives; see ¶-[0006], but does not explicitly teach the use of starch. However, the use of starch would have been obvious to one of ordinary skill in the art since it is a natural adhesive and considered a thermoplastic polymer as-well.
With regard to claim 9, using more than one mold and operating it either continuously or batch mode in a preset order is known in the art2 considered obvious absent a showing of unexpected results.
Claim 10 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Tadahiro and Okabe, both of them cited above.
	Claim 10 is a product by process claim and the cited reference teach a product that is the same or at the very least very similar to the one claimed.
 In the event any differences can be shown for the product -by-process claim 10 as opposed to the product taught by the references Tadahiro and Okabe such differences would have been obvious to one of ordinary skill in the art as routine modification of the product in the absence of a showing unexpected results, see In re Thorpe, 227 USPQ 964 (CAFC 1985). The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
As the afore mentioned claims are product by process claims, it is deemed that "[A]ny difference imparted by the product by process claims would have been obvious to one having ordinary skill in the art at the time the invention was made because where the examiner has found a substantially similar product as in the applied prior art  the burden of proof is shifted to the applicants to establish that their product is patentably distinct, ..." In re Brown, 173 U.S.P.Q. 685, and In re Fessmann, 180 U.S.P.Q. 324.
Further, "[P]rocess limitations are significant only to the extent that they distinguish the claimed product over the prior art product." In re Luck, 177 U.S.P.Q. 523 (1973).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure in the art of “Process of Making Laminated and Molded Packaging Products.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE A FORTUNA whose telephone number is (571)272-1188. The examiner can normally be reached MONDAY- FRIDAY 12:30 PM- 9:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSE A FORTUNA/Primary Examiner, Art Unit 1748                                                                                                                                                                                                        

JAF


    
        
            
        
            
    

    
        1 The examiner takes official notice of this fact and will supply evidence if necessary.
        2 Again the examiner takes official notice of this fact and will provide proof if necessary.